DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities:  
In claim 11, line 1, “after the TEE detects the ultrasound beam probe” should read “after the TEE probe detects the ultrasound beam [[probe]]”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 7-9, 12, 15, and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 7 and 15 recite "a set of concentric spheres around a probe head” in line 2. This recitation is indefinite because the TEE probe is moving as recited in claims 6 and 14. Therefore, a set of concentric spheres around a probe head is expected to move with the probe rather than to form a fixed geometric pattern.
Claims 8 and 18 recite "a one degree-of-freedom robot” in lines 1-2. A person of ordinary skill in the art would not understand how one degree-of-freedom robot would accomplish probe movements recited in claims 4 and 12 that appear to require at least two degrees-of-freedom to be able to change the direction of movement to the "different direction”.
Claims dependent upon the rejected claims above, but not directly addressed, are also rejected because they inherit the indefiniteness of the claim(s) they respectively depend upon.



Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Korukonda et al (WO 2017182278), hereinafter Korukonda, in view of Stapert et al (US 20190261944), hereinafter Stapert, and Noonan et al (US 20160324585), hereinafter Noonan.
Regarding claim 1, Korukonda teaches a controller (“a single ultrasound system or workstation 112” p. 8, l. 4-8; Fig. 1; “transmit controller 220” p. 15, l.7-20, Fig. 6) for imaging an area of interest of a region (“detailed small fields of view” p. 4, l. 10-14) within an object (“a heart” p. 4, l. 10-14) using a transesophageal echo (TEE) probe of a TEE ultrasound acquisition system (“all probes 12, 14 can be controlled by a single ultrasound system or workstation 112 such that all beam transmission and reception can be performed synchronously” p. 8, l. 4-8; Fig. 1; “an internal transesophageal echo (TEE) probe 14 can provide detailed small fields of view within a heart (volume 130)” p. 8, l. 9-15; Fig. 1. “The transmit controller 220, microbeamformer 216 and/or the beamformer 222 control the strength and field of view of transmitted pulses...The
transmission of ultrasonic beams from the transducer array 214 under control of the

a memory (116, 242) for storing instructions (“memory 116 for storing programs and
applications. Memory 116 stores programs for acoustically registering one or more ultrasound probes with respect to each other.” p. 7, l. 24-25; Fig. 1. “The transmission of ultrasonic beams from the transducer array 214 under control of the microbeamformer 216 is directed by the transmit controller 220 …, which may … be preprogrammed and stored in memory 242.”, p. 15, l.7-20, Fig. 6); and 
a processor (114, Fig. 1; 226, 228, 240, 236, Fig. 6) for executing the instructions (“Workstation 112 preferably includes one or more processors 114” p. 7, l.22-24, Fig. 1); wherein, when executed by the processor, the instructions cause the controller to perform a process (“The functions of the various elements shown in the FIGS can be provided through the
use of dedicated hardware as well as hardware capable of executing software in association
with appropriate software. When provided by a processor, the functions can be provided by a
single dedicated processor, by a single shared processor, or by a plurality of individual
processors, some of which can be shared.”, p. 5, l.9-17; “any flow charts, flow diagrams and the any flow charts, flow diagrams and the like represent various processes which may be substantially represented in computer readable storage media and so executed by a computer or processor, whether or not such computer or processor is explicitly shown.” p. 5, l. 25- p. 6, l. 16. “The beamformed signals are coupled to a signal processor 226. The signal processor
226 can process the received echo signals in various ways, such as bandpass filtering,

causing a transthoracic echo (TTE) probe of a TTE ultrasound acquisition system to emit an ultrasound beam to a selected area of interest of a region (“two TTE probes 12 that are positioned on the chest wall in different intercostal spaces (e.g., between the ribs).” p. 12, l. 7-18, Fig. 3) within the object (“an external transthoracic echo (TTE) probes 12 can provide anatomical context for improved visualization.”, p. 8, l. 9-15; “the TTE probes 12 transmit a series of directed acoustic pulses 161 over a large field of view, while the TEE probes 14 passively receive the pulses 161...the TTE probes 12 transmit a series of directed acoustic pulses 165 over a narrower field of view, while the TEE probes 14 passively receive the pulses 165. p. 12, l. 7-18, 22-25, Figs. 1, 2A-B, 3); 
switching the TEE probe to a listening mode, enabling the TEE probe to detect and receive the ultrasound beam emitted by the TTE probe (“As illustratively depicted in FIG. 3, a plurality of transthoracic and transesophageal probes are registered for, e.g., an interventional cardiology procedure… the TTE probes 12 transmit a series of directed acoustic pulses 161 over a large field of view, while the TEE probes 14 passively receive the pulses 161...the TTE probes 
the TEE probe providing ultrasound images of the area of interest acquired from the imaging location (“an internal transesophageal echo (TEE) probe 14 can provide detailed small fields of view within a heart (volume 130)” p. 8, l. 9-15; Fig. 1. "3D TEE image", p. 11, l. 10; "several images from the TEE … probes" p. 14, l. 4).
Korukonda does not explicitly teach causing a robot to steer the TEE probe to an imaging location in the object using the detected TTE ultrasound beam.
 However, Stapert discloses tracking a feature of an interventional device, which is analogous art. Stapert teaches steering the probe (“the interventional device feature and the ultrasound transducer” [0013]) to an imaging location in the object (“to a feature within region of interest ROI in image plane 12.” [0050]; Figs. 6A-C) using the detected ultrasound beam (“in-plane procedures in which the interventional device feature and the ultrasound transducer are advanced along a trajectory that lies in the image plane. In such a procedure the circular zone indicated by the second icon has a minimum radius whilst the ultrasound transducer is advanced in the image plane. A user can thus guide the interventional device feature across the image plane by minimizing the radius of the circular zone indicated by the second icon...” [0013]. “In one configuration ultrasound transducer 16 is a detector that receives ultrasound signals corresponding to beams B.sub.1 . . . k. Position determination unit PDU identifies the position of ultrasound transducer 16 by correlating the ultrasound signals emitted by the ultrasound transceiver array with the ultrasound signals detected by ultrasound transducer 16.” [0031]. “In-use, the position of interventional device 11, or more specifically that of ultrasound transducer 16 attached thereto, is thus computed respective image plane 12 by position determination unit PDU 
Therefore, based on Stapert’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Korukonda to steer the probe to an imaging location in the object using the detected ultrasound beam, as taught by Stapert, in order to facilitate position determination of ultrasound transducer of interventional device (Stapert: [0034]). In the combined the invention of Korukonda and Stapert, the probe is the TEE probe and the detected ultrasound beam is the detected TTE ultrasound beam.
Korukonda modified by Stapert further does not teach causing a robot to steer the TEE probe to an imaging location in the object.
However, Noonan discloses robotic control of imaging devices, which is analogous art. Noonan teaches causing a robot to steer the probe to an imaging location in the object (“Referring to FIG. 2, a cross-sectional diagram shows a patient 202 having a TEE transducer 204 on a TEE probe 206.  The transducer 204 is passed through the esophagus of the patient 202 and creates an ultrasonic imaging volume 208 within the patient 202…. The TEE probe 206 is 
with the tissue for imaging, while minimizing the forces on the patient.  In the case of the robotically controlled TEE probe, the control of the robot may include control of two dials of the TEE probe for changing position of the curved probe tip.” [0056]).
Therefore, based on Noonan’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined invention of Korukonda and Stapert to cause a robot to steer the TEE probe to an imaging location in the object, as taught by Noonan, in order to optimize a physical position of the transducer for the image resolution (Noonan: [0056]). 
Regarding claim 2, Korukonda modified by Stapert and Noonan teaches the controller of claim 1.
 Additionally, Korukonda modified by Stapert and Noonan teaches causing the robot to steer the probe comprises using instructions of a robot guidance/control module in the memory (Noonan: “a system 100 for robot control” [0028], Fig. 1. “System 100 may include a workstation or console 112 from which a procedure is supervised and/or managed. Workstation 112 preferably includes one or more processors 114 and memory 116 for storing programs and applications. Memory 116 may store an optical sensing module 115 configured to interpret optical feedback signals from a shape sensing device or system 104. Optical sensing module 115 is configured to use the optical signal feedback (and any other feedback, e.g., electromagnetic (EM) tracking, ultrasound, etc.) to reconstruct deformations, deflections and other changes 
Therefore, based on Noonan’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined invention of Korukonda, Stapert, and Noonan to cause a robot to steer the TEE probe to an imaging location in the object, as taught by Noonan, in order to optimize a physical position of the transducer for the image resolution (Noonan: [0056]). In the combined the invention of Korukonda, Stapert, and Noonan, the probe is the TEE probe.
Regarding claim 5, Korukonda modified by Stapert and Noonan teaches the controller of claim 1.
Korukonda teaches the ultrasound beam is emitted by the TTE probe along a plane of the area of interest (“2D…imaging”, p. 14, l. 25; “the TTE probes 12 transmit a series of directed acoustic pulses 161 over a large field of view,...the TTE probes 12 transmit a series of directed acoustic pulses 165 over a narrower field of view,” p. 12, l. 7-18, 22-25, Figs. 1, 2A-B, 3. “The multiplanar reformatter 232 can convert echoes which are received from points in a common plane in a volumetric region of the body into an ultrasonic image of that plane...2D images" p. 16, l. 11-16).

Regarding claim 10, Korukonda teaches a method for automated guidance of a transesophageal echo (TEE) probe of a TEE ultrasound acquisition system (“In block 302, two or more probes (e.g., ultrasound) are coupled to a medium (e.g., a subject or volume). The probes may be different types (e.g., TEE, TTE, etc.) and may be located internally and/or externally to the subject or volume.p. 17, l. 6-10, Fig. 7) to an imaging location adjacent an area of interest 
switching the TEE probe to a listening mode (“As illustratively depicted in FIG. 3, a plurality of transthoracic and transesophageal probes are registered for, e.g., an interventional cardiology procedure… the TTE probes 12 transmit a series of directed acoustic pulses 161 over a large field of view, while the TEE probes 14 passively receive the pulses 161...the TTE probes 12 transmit a series of directed acoustic pulses 165 over a narrower field of view, while the TEE probes 14 passively receive the pulses 165.” p. 12, l. 7-18, 22-25, Figs. 1, 2A-B, 3); 
causing emission of an ultrasound beam by a transthoracic echo (TTE) probe of a TTE ultrasound acquisition system to the area of interest (“an external transthoracic echo (TTE) probes 12 can provide anatomical context for improved visualization.”, p. 8, l. 9-15; “the TTE probes 12 transmit a series of directed acoustic pulses 161 over a large field of view, while the TEE probes 14 passively receive the pulses 161...the TTE probes 12 transmit a series of directed acoustic pulses 165 over a narrower field of view, while the TEE probes 14 passively receive the pulses 165. p. 12, l. 7-18, 22-25, Figs. 1, 2A-B, 3), the TEE probe detecting the ultrasound beam emitted by the TTE probe in the listening mode (“the TTE probes 12 transmit a series of directed 
receiving ultrasound images from the TEE probe positioned at the imaging location showing the area of interest (“an internal transesophageal echo (TEE) probe 14 can provide detailed small fields of view within a heart (volume 130)” p. 8, l. 9-15; Fig. 1. "3D TEE image", p. 11, l. 10; "several images from the TEE … probes" p. 14, l. 4).
  
Korukonda does not explicitly teach causing a robot to steer the TEE probe to the imaging location using the detected TTE ultrasound beam.
 However, Stapert discloses tracking a feature of an interventional device, which is analogous art. Stapert teaches steering the probe (“the interventional device feature and the ultrasound transducer” [0013]) to an imaging location in the object (“to a feature within region of interest ROI in image plane 12.” [0050]; Figs. 6A-C) using the detected ultrasound beam (“in-plane procedures in which the interventional device feature and the ultrasound transducer are advanced along a trajectory that lies in the image plane. In such a procedure the circular zone indicated by the second icon has a minimum radius whilst the ultrasound transducer is advanced in the image plane. A user can thus guide the interventional device feature across the image plane by minimizing the radius of the circular zone indicated by the second icon...” [0013]. “In one configuration ultrasound transducer 16 is a detector that receives ultrasound signals corresponding to beams B.sub.1 . . . k. Position determination unit PDU identifies the position of ultrasound transducer 16 by correlating the ultrasound signals emitted by the ultrasound 
Therefore, based on Stapert’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Korukonda to steer the probe to an imaging location in the object using the detected ultrasound beam, as taught by Stapert, in order to facilitate position determination of ultrasound transducer of interventional device (Stapert: [0034]). In the combined the invention of Korukonda and Stapert, the probe is the TEE probe and the detected ultrasound beam is the detected TTE ultrasound beam.
Korukonda modified by Stapert further does not teach causing a robot to steer the TEE probe to an imaging location.
However, Noonan discloses robotic control of imaging devices, which is analogous art. Noonan teaches causing a robot to steer the probe to an imaging location (“Referring to FIG. 2, a 
Therefore, based on Noonan’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined invention of Korukonda and Stapert to have the step of causing a robot to steer the TEE probe to an imaging location, as taught by Noonan, in order to optimize a physical position of the transducer for the image resolution (Noonan: [0056]). 
Regarding claim 13, Korukonda modified by Stapert and Noonan teaches the method of claim 10.
Korukonda teaches the ultrasound beam is emitted by the TTE probe along a plane of the area of interest (“2D…imaging”, p. 14, l. 25; “the TTE probes 12 transmit a series of directed acoustic pulses 161 over a large field of view,...the TTE probes 12 transmit a series of directed acoustic pulses 165 over a narrower field of view,” p. 12, l. 7-18, 22-25, Figs. 1, 2A-B, 3. “The multiplanar reformatter 232 can convert echoes which are received from points in a common plane in a volumetric region of the body into an ultrasonic image of that plane...2D images" p. 16, l. 11-16).


Claims 3-4, 8-9, 11-12, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Korukonda, Stapert, and Noonan as applied to claims 1 and 10, and further in view of Hamilton et al (US 20170188993), hereinafter Hamilton.
Regarding claim 3, Korukonda modified by Stapert and Noonan teaches the controller of claim 1.
Korukonda teaches to control the TEE probe to move along a positioning path after the TEE probe detects the ultrasound beam emitted by the TTE probe, while the TEE probe continues to receive the ultrasound beam ("the external probes 12 may remain fixed and the internal probe 14 may be moved." p. 10, l. 5-6; “the internal probe of probes 14 can move within the volume 130 of the subject 152. If the internal probe is a TEE probe, the TEE probe may move up and down the gut, and at each position of the TEE probe, a reregistration may be needed. If the TEE probe (14) moves out of view of one of the external probes 12 (e.g., a TTE probe), another TTE probe (12) could be activated for the procedure, if it is in a better position (within view)” p. 10, l. 9-14, 17-20, Fig. 1); 
interpreting the received ultrasound beam to find a signal peak of current representative of signal strength of the received ultrasound beam (“In block 306, the first acoustic pulse is received at a second ultrasound probe (and other probes, if present). The time of flight and signal strength of the first pulse are measured at the first probe using the probes transducer… Signal strength is also measured by the transducer by measuring the power of the signal and comparing the measured power with the power when the acoustic pulse left the first probe.” p. 17 l. 15-21); 

Additionally, Korukonda modified by Stapert and Noonan teach 
the controller to perform a process including:  identifying the imaging location (Noonan: “robot 108 can move to an optimal position to generate an ultrasound volume” [0042], Fig. 1. 
“Once the target 402 is selected in the coordinate frame 230 of the robot 226, an ideal orientation of the US volume 208 is computed so that the target 402 is in the middle of the volume 208.” [0053]); and 
causing the robot to control the TEE probe to move along a positioning path; causing the robot to position the TEE probe at the imaging location for showing the area of interest (Noonan: “The probe 206, e.g., an ultrasonic probe, such as a TEE probe, is configured to acquire 2D or 3D images. A robotic system 226 is configured to move the probe according to commands from 
Therefore, based on Noonan’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined invention of Korukonda, Stapert, and Noonan to have the controller to perform a process including:  identifying the imaging location, causing the robot to control the TEE probe to move along a positioning path; causing the robot to position the TEE probe at the imaging location for showing the area of interest, as taught by Noonan, in order to optimize a physical position of the transducer for the image resolution (Noonan: [0056]). In the combined invention of Korukonda, Stapert, and Noonan , causing the robot to control the TEE probe to move along a positioning path is after the TEE probe detects the ultrasound beam emitted by the TTE probe, while the TEE probe continues to receive the ultrasound beam. 

Korukonda modified by Stapert and Noonan further does not teach that causing the robot to steer the TEE probe to the imaging location for showing the area of interest comprises 
the controller to perform a process including: 
identifying the imaging location as a location among the different locations at which the signal peak indicates a highest signal strength of the received ultrasound beam.

identifying the imaging location as a location among the different locations at which the signal peak indicates a highest signal strength (“to translate and reorient the probe… until a candidate signal is located…the probe is reoriented to increase signal strength." [0165]) of the received ultrasound beam ("At each new position of the transducer after an incremental change… this process is repeated over a predetermined volume of a search of interest (e.g. determined to encompass the entire Circle of Willis and other large conducting arteries or volumes thereof) to obtain the map of the cerebral vasculature." [0081]. “The medical imaging provides anatomical information about the locations of the vessels. As such, in some embodiments, the system utilizes a combination of these two types of information. For example, the system (e.g., the robotics) may provide positional information which can be combined with the blood flow information acquired via the ultrasound” [0090]. “3. The method of claim 2, further comprising, creating, by the computing system, a mapped image of the vessel based on the first parameter and the second parameter. 4. The method of claim 3, wherein the mapped image includes positional information of the vessel and blood flow information of the vessel. 5. The method of claim 3, wherein the mapped image includes an ultrasound image of the vessel.” Claims 3-5; “five actuated degree of freedom (DOF) kinematic mechanism is used that fully automates evaluation of the temporal window quality and can rediscover the temporal window even after complete loss of signal…a computer generates commands and directs the mechanism to translate and reorient the probe along the surface of the head until a candidate signal is located.  Once located, the probe is reoriented to increase signal strength." [0165]). 

Regarding claim 4, Korukonda modified by Stapert, Noonan, and Hamilton teaches the controller of claim 3.
Additionally, Korukonda modified by Stapert, Noonan, and Hamilton teaches that identifying the imaging location comprises the instructions causing the controller to perform a process including: 
determining a differential between the magnitude of the signal peak of the probe measured at a current location (Hamilton: a location after translation and reorientation according to [0165]) and the magnitude of the signal peak of the probe measured at a previous location (Hamilton: a location before translation and reorientation according to [0165]) during a preceding consecutive time step (Hamilton: “to translate and reorient the probe… until a candidate signal is located… the probe is reoriented to increase signal strength" [0165]. A signal differential has to be determined to know that “a candidate signal is located" and the “signal strength" increased [0165]); 
when the differential is positive, indicating improved signal strength, causing the robot to control the TEE probe to move from the current location in a same direction as a previous 
when the differential is negative, causing the robot to control the TEE probe to move from the current location to the previous location (Hamilton: “to translate … the probe… until a candidate signal is located " [0165]), and to move from the previous location in a different direction to the updated location (Hamilton: “to … reorient the probe… until a candidate signal is located… the probe is reoriented to increase signal strength" [0165]); 
measuring the magnitude of the signal peak of the probe (Hamilton: “a candidate signal is located" [0165]) at a next consecutive time step (Hamilton: “after an incremental change” [0081]) in the updated location (Hamilton: "At each new position of the transducer after an incremental change… this process is repeated over a predetermined volume of a search of interest (e.g. determined to encompass the entire Circle of Willis and other large conducting arteries or volumes thereof) to obtain the map of the cerebral vasculature." [0081]; “the probe is reoriented to increase signal strength" [0165]);  
repeating determining the differential and causing the robot to control the probe to move to another updated location until the differential is negative after moving the probe in all of a predetermined number of different directions from the updated location (Hamilton: “Min resolution needed - angle 0.29 degree Max. sweep angle desired 30 degree...Number of sweep steps” [0083]. “The method further includes transtemporal search volume parcellation and mapping to space of position and orientation grid search coordinates for coverage of the search volume, including multiple orientations for each voxel." [0089]), respectively (Hamilton: “to translate and reorient the probe… until a candidate signal is located" [0165]); and identifying the 
Therefore, based on Hamilton’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined invention of Korukonda, Stapert, Noonan, and Hamilton to have the instructions causing the controller to perform a process including: determining a differential between the magnitude of the signal peak of the TEE probe measured at a current location and the magnitude of the signal peak of the TEE probe measured at a previous location during a preceding consecutive time step; when the differential is positive, indicating improved signal strength, causing the robot to control the TEE probe to move from the current location in a same direction as a previous movement to an updated location; when the differential is negative, causing the robot to control the TEE probe to move from the current location to the previous location, and to move from the previous location in a different direction to the updated location; 
measuring the magnitude of the signal peak of the TEE probe at a next consecutive time step in the updated location;  repeating determining the differential and causing the robot to control the TEE probe to move to another updated location until the differential is negative after moving the TEE probe in all of a predetermined number of different directions from the updated location, respectively; and identifying the updated location as the imaging location, as taught by Hamilton, in order to fully automate a search for a signal (Hamilton: [0165]). In the combined the invention of Korukonda, Stapert, Noonan, and Hamilton, the probe is the TEE probe.
Regarding claim 8, Korukonda modified by Stapert, Noonan, and Hamilton teaches the controller of claim 4.
Gradient direction is a direction of increasing signal strength).
Therefore, based on Hamilton’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined invention of Korukonda, Stapert, Noonan, and Hamilton to have the robot that comprises a one degree-of-freedom robot, and the controller causes the robot to move the probe in a direction of motion proportional to signal strength gradient along the direction of motion, as taught by Hamilton, in order to fully automate a search for a signal (Hamilton: [0165]). In the combined the invention of Korukonda, Stapert, Noonan, and Hamilton, the probe is the TEE probe.
Regarding claim 9, Korukonda modified by Stapert, Noonan, and Hamilton teaches the controller of claim 4.
Additionally, Korukonda modified by Stapert, Noonan, and Hamilton teaches that the robot comprises a multiple degrees-of-freedom robot, and controller causes the robot to move the Gradient direction is a direction of increasing signal).
Therefore, based on Hamilton’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined invention of Korukonda, Stapert, Noonan, and Hamilton to have the robot that comprises a multiple degrees-of-freedom robot, and controller that causes the robot to move the probe by a direction vector proportional to signal gradient, as taught by Hamilton, in order to fully automate a search for a signal (Hamilton: [0165]). In the combined the invention of Korukonda, Stapert, Noonan, and Hamilton, the probe is the TEE probe.

Regarding claim 11, Korukonda modified by Stapert and Noonan teaches the method of claim 10.
Korukonda teaches controlling to move the TEE probe along a positioning path after the TEE probe detects the ultrasound beam emitted by the TTE probe, while the TEE probe continues to receive the ultrasound beam emitted by the TTE probe ("the external probes 12 may remain fixed and the internal probe 14 may be moved." p. 10, l. 5-6; “the internal probe of probes 14 can move within the volume 130 of the subject 152. If the internal probe is a TEE probe, the TEE probe may move up and down the gut, and at each position of the TEE probe, a 
receiving the ultrasound beam from the TEE probe (“The transducer device or probe 212 includes a transducer array 214 for transmitting ultrasonic waves and receiving echo information...The probe 212 may include a TTE probe, a TEE probe...The transducer array 214 is coupled to a microbeamformer 216 in the probe 212, which controls transmission and reception of signals by the transducer elements in the array.” p. 14, l. 19-p. 15, l. 3), interpreting the received ultrasound beam to find a signal peak of current representative of signal strength of the received ultrasound beam (“In block 306, the first acoustic pulse is received at a second ultrasound probe (and other probes, if present). The time of flight and signal strength of the first pulse are measured at the first probe using the probes transducer… Signal strength is also measured by the transducer by measuring the power of the signal and comparing the measured power with the power when the acoustic pulse left the first probe.” p. 17 l. 15-21); 
determining magnitudes of the signal peaks corresponding to different locations of the TEE probe on the positioning path over a series of time steps (“the TEE probe may move up and down the gut,” p. 10, l. 9-14, 17-20. “In block 314, … signal strengths are recorded and employed to compute positions of the first ultrasound probe and the second ultrasound probe.” p. 18, l. 4-5), respectively (“The transducer device or probe 212 includes a transducer array 214 for transmitting ultrasonic waves and receiving echo information...The probe 212 may include a TTE probe, a TEE probe...The transducer array 214 is coupled to a microbeamformer 216 in the probe 212, which controls transmission and reception of signals by the transducer elements in the array., p. 14, l. 19-p. 15, l. 3. “The beamformed signals are coupled to a signal processor 226. 
Additionally, Korukonda modified by Stapert and Noonan teach 
identifying the imaging location (Noonan: “robot 108 can move to an optimal position to generate an ultrasound volume” [0042], Fig. 1. “Once the target 402 is selected in the coordinate frame 230 of the robot 226, an ideal orientation of the US volume 208 is computed so that the target 402 is in the middle of the volume 208.” [0053]); and 
controlling the robot to move the TEE probe along a positioning path; causing the robot to position the TEE probe at the imaging location for showing the area of interest (Noonan: “The probe 206, e.g., an ultrasonic probe, such as a TEE probe, is configured to acquire 2D or 3D images. A robotic system 226 is configured to move the probe according to commands from a robot control and/or user interaction system 228.”   [0048], Fig. 2. “A textured area 408 on a surface of a sphere 410 represents a permissible range of motion of the TEE probe (206)...The points of the sphere 410 and the volume orientations 407 associated with those are a characteristic of the probe 206 and can be stored in the robot control system 228” [0053], Figs. 4A-B; “the robot 226 will reach the most optimal position to view the target 402.” [0054], Fig. 4B).  
Therefore, based on Noonan’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined invention of Korukonda, Stapert, and Noonan to have the steps of identifying the imaging location; controlling the robot to move the TEE probe along a 

Korukonda modified by Stapert and Noonan further does not teach that causing the robot to steer the TEE probe to the imaging location for showing the area of interest comprises 
identifying the imaging location as a location among the different locations at which the signal peak indicates a highest signal strength of the received ultrasound beam.
However, Hamilton discloses systems and methods for determining clinical indications, which is analogous art. Hamilton teaches that causing the robot to steer the probe to the imaging location for showing the area of interest comprises the controller to perform a process including: 
identifying the imaging location as a location among the different locations at which the signal peak indicates a highest signal strength of the received ultrasound beam (“to translate and reorient the probe… until a candidate signal is located…the probe is reoriented to increase signal strength." [0165]) of the received ultrasound beam ("At each new position of the transducer after an incremental change… this process is repeated over a predetermined volume of a search of interest (e.g. determined to encompass the entire Circle of Willis and other large conducting arteries or volumes thereof) to obtain the map of the cerebral vasculature." [0081]. “The medical imaging provides anatomical information about the locations of the vessels. As such, in some embodiments, the system utilizes a combination of these two types of information. For example, 
Therefore, based on Hamilton’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined invention of Korukonda, Stapert, and Noonan to have the step of identifying the imaging location as a location among the different locations at which the signal peak indicates a highest signal strength of the received ultrasound beam, as taught by Hamilton, in order to fully automate a search for a signal (Hamilton: [0165]). In the combined the invention of Korukonda, Stapert, Noonan, and Hamilton, the probe is the TEE probe.
Regarding claim 12, Korukonda modified by Stapert and Noonan teaches the method of claim 10.
Korukonda modified by Stapert and Noonan further does not teach that identifying the imaging location comprises:  determining a differential between the magnitude of the signal peak of the TEE probe measured at a current location and the magnitude of the signal peak of the TEE 

However, Hamilton discloses systems and methods for determining clinical indications, which is analogous art. Hamilton teaches that identifying the imaging location comprises:  
determining a differential between the magnitude of the signal peak of the probe measured at a current location (Hamilton: a location after translation and reorientation according to [0165]) and the magnitude of the signal peak of the probe measured at a previous location (Hamilton: a location before translation and reorientation according to [0165]) during a preceding consecutive time step (Hamilton: “to translate and reorient the probe… until a candidate signal is located… the probe is reoriented to increase signal strength" [0165]. A signal differential has to be determined to know that “a candidate signal is located" and the “signal strength" increased [0165]); 

when the differential is negative, causing the robot to control the TEE probe to move from the current location to the previous location (Hamilton: “to translate … the probe… until a candidate signal is located " [0165]), and to move from the previous location in a different direction to the updated location (Hamilton: “to … reorient the probe… until a candidate signal is located… the probe is reoriented to increase signal strength" [0165]); 
measuring the magnitude of the signal peak of the probe (Hamilton: “a candidate signal is located" [0165]) at a next consecutive time step (Hamilton: “after an incremental change” [0081]) in the updated location (Hamilton: "At each new position of the transducer after an incremental change… this process is repeated over a predetermined volume of a search of interest (e.g. determined to encompass the entire Circle of Willis and other large conducting arteries or volumes thereof) to obtain the map of the cerebral vasculature." [0081]; “the probe is reoriented to increase signal strength" [0165]);  
repeating determining the differential and causing the robot to control the probe to move to another updated location until the differential is negative after moving the probe in all of a predetermined number of different directions from the updated location (Hamilton: “Min resolution needed - angle 0.29 degree Max. sweep angle desired 30 degree...Number of sweep steps” [0083]. “The method further includes transtemporal search volume parcellation and mapping to space of position and orientation grid search coordinates for coverage of the search volume, including multiple orientations for each voxel." [0089]), respectively (Hamilton: “to 
Therefore, based on Hamilton’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined invention of Korukonda, Stapert, Noonan, and Hamilton to have identifying the imaging location that comprises:  determining a differential between the magnitude of the signal peak of the probe measured at a current location and the magnitude of the signal peak of the probe measured at a previous location during a preceding consecutive time step; when the differential is positive, indicating improved signal strength, controlling robot to move the probe from the current location in a same direction as a previous movement to an updated location; when the differential is negative, controlling robot to move the probe from the current location to the previous location, and further to move the probe from the previous location in a different direction to the updated location; measuring the magnitude of the signal peak of the probe at a next consecutive time step in the updated location; repeating determining the differential and controlling the robot to move the probe to another updated location until the differential is negative after the probe is moved in all of a predetermined number of different directions from the updated location, respectively; and identifying the updated location as the imaging location.  , as taught by Hamilton, in order to fully automate a search for a signal (Hamilton: [0165]). In the combined the invention of Korukonda, Stapert, Noonan, and Hamilton, the probe is the TEE probe.
Regarding claim 18, Korukonda modified by Stapert, Noonan, and Hamilton teaches the method of claim 12.
Gradient direction is a direction of increasing signal strength).
Therefore, based on Hamilton’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined invention of Korukonda, Stapert, Noonan, and Hamilton to have the robot that comprises a one degree-of-freedom robot, and wherein a direction of motion of the probe is proportional to signal strength gradient along the direction of motion, as taught by Hamilton, in order to fully automate a search for a signal (Hamilton: [0165]). In the combined the invention of Korukonda, Stapert, Noonan, and Hamilton, the probe is the TEE probe.
Regarding claim 19, Korukonda modified by Stapert, Noonan, and Hamilton teaches the method of claim 12.
Additionally, Korukonda modified by Stapert, Noonan, and Hamilton teaches that the robot comprises a multiple degrees-of-freedom robot, and a direction vector of moving the probe is proportional to signal gradient (Hamilton: the robotic system may include a multiple degree of freedom (DOF) TCD transducer positioning system .... the system is capable of two, three, four, Gradient direction is a direction of increasing signal).
Therefore, based on Hamilton’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined invention of Korukonda, Stapert, Noonan, and Hamilton to have the robot that comprises a multiple degrees-of-freedom robot, and wherein a direction vector of moving the probe is proportional to signal gradient, as taught by Hamilton, in order to fully automate a search for a signal (Hamilton: [0165]). In the combined the invention of Korukonda, Stapert, Noonan, and Hamilton, the probe is the TEE probe.



Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Korukonda et al (WO 2017182278), hereinafter Korukonda, in view of Stapert et al (US 20190261944), hereinafter Stapert, and Hamilton et al (US 20170188993), hereinafter Hamilton.
Regarding claim 20, Korukonda teaches a system (100, Fig. 1; p. 3, l. 7-8; p. 7, l. 18 – p. 8, l. 8) for imaging an area of interest (“detailed small fields of view” p. 4, l. 10-14) of an object (“a heart” p. 4, l. 10-14) during an interventional procedure (“all probes 12, 14 can be controlled by a single ultrasound system or workstation 112 such that all beam transmission and reception can be performed synchronously” p. 8, l. 4-8; Fig. 1; “an internal transesophageal echo (TEE) 
a transthoracic echo (TTE) ultrasound acquisition system comprising a TTE probe having at least one transducer element for emitting a focused ultrasound beam (“The probes 12, 14 may image in Doppler™, SonoCT™ or other modes with any combination being displayed. The probes 12, 14 may employ combinations of any sensor technology, e.g., piezoelectric (PZT), capacitive micromachined ultrasonic transducers (cMUT), optical sensors, etc. in each probe 12, 14." p. 11, l. 4-7; “focused pulses”, p. 9, l. 17. “The transmission of ultrasonic beams from the transducer array 214 under control of the microbeamformer 216 is directed by the transmit controller 220” p. 15, l.7-20, Fig. 6) to an area of interest in an object (“an external transthoracic echo (TTE) probes 12 can provide anatomical context for improved visualization.”, p. 8, l. 9-15; “the TTE probes 12 transmit a series of directed acoustic pulses 161 over a large field of view, while the TEE probes 14 passively receive the pulses 161...the TTE probes 12 transmit a series of directed acoustic pulses 165 over a narrower field of view, while the TEE probes 14 passively receive the pulses 165. p. 12, l. 7-18, 22-25, Figs. 1, 2A-B, 3); 
a transesophageal echo (TEE) ultrasound acquisition system comprising a TEE probe (“TEE … probes" p. 14, l. 4) insertable in the object (“A TEE probe 14 (e.g., a wire or catheter) is positioned within the esophagus or other volume in a subject,” p. 12, l. 11-12; Fig. 1) and configured to detect the ultrasound beam emitted from the TTE probe (“As illustratively depicted 
a controller (“a single ultrasound system or workstation 112” p. 8, l. 4-8; Fig. 1; “transmit controller 220” p. 15, l.7-20, Fig. 6) comprising a processor (114, Fig. 1; 226, 228, 240, 236, Fig. 6. “When provided by a processor, the functions can be provided by asingle dedicated processor, by a single shared processor, or by a plurality of individual processors, some of which can be shared.”, p. 5, l.9-17; “any flow charts, flow diagrams and the any flow charts, flow diagrams and the like represent various processes which may be substantially represented in computer readable storage media and so executed by a computer or processor, whether or not such computer or processor is explicitly shown.” p. 5, l. 25- p. 6, l. 16. “The beamformed signals are coupled to a signal processor 226. The signal processor 226 can process the received echo signals… The processed signals are coupled to a B mode (or other mode: A, M, etc.) processor 228, which can employ amplitude detection for the imaging of structures in the body. p. 16, l. 2-8. "The 2D or 3D images are coupled from the scan converter 230, multiplanar reformatter 232, and volume renderer 234 to an image processor 236 for further enhancement, buffering and temporary storage for display on an image display 238. A graphics processor 240 can generate 
cause the TTE probe to emit an ultrasound beam along a plane of the area of interest (“an external transthoracic echo (TTE) probes 12 can provide anatomical context for improved visualization.”, p. 8, l. 9-15; “the TTE probes 12 transmit a series of directed acoustic pulses 161 over a large field of view,...the TTE probes 12 transmit a series of directed acoustic pulses 165 over a narrower field of view,” p. 12, l. 7-18, 22-25, Figs. 1, 2A-B, 3. “The multiplanar reformatter 232 can convert echoes which are received from points in a common plane in a volumetric region of the body into an ultrasonic image of that plane." p. 16, l. 12-14); 
and display the ultrasound images of the area of interest obtained from the TEE probe located at the imaging location (“the images from both probes 12, 14 can be displayed in the same coordinate system. The individual images can be superimposed on a single display, with each probe providing a resolution in a small area or wider area." p. 11, l. 24 – p. 12., l. 1."A volume renderer 234 converts the echo signals of a 3D data set into a projected 3D image as viewed from a given reference point. The 2D or 3D images are coupled from the scan converter 230, multiplanar reformatter 232, and volume renderer 234 to an image processor 236 for further enhancement, buffering and temporary storage for display on an image display 238. A graphics processor 240 can generate graphic overlays for display with the ultrasound images." p. 16, l. 15-23);
move the probe to the imaging location for the probe to obtain ultrasound images of the area of interest (“the internal probe of probes 14 can move within the volume 130 of the subject 152. If the internal probe is a TEE probe, the TEE probe may move up and down the gut, and at each position of the TEE probe, a reregistration may be needed. If the TEE probe (14) moves out 
probe, fused images from the probes or any combination thereof. The images may be directly
displayed or processed prior to display. The images can be displayed on a display device 118
for viewing the internal images of the subject 152. p. 10, l. 9-14, 17-20, Fig. 1).

Korukonda does not explicitly teach that the TEE probe is steerable to an imaging location adjacent the area of interest using the detected TTE ultrasound beam for determining the imaging location.
 However, Stapert discloses tracking a feature of an interventional device, which is analogous art. Stapert teaches that the probe is steerable to an imaging location adjacent the area of interest; moving the probe along a predetermined detection path in a listening mode to detect the emitted ultrasound beam (“to a feature within region of interest ROI in image plane 12.” [0050]; Figs. 6A-C) using the detected ultrasound beam for determining the imaging location to an imaging location in the object (“in-plane procedures in which the interventional device feature and the ultrasound transducer are advanced along a trajectory that lies in the image plane. In such a procedure the circular zone indicated by the second icon has a minimum radius whilst the ultrasound transducer is advanced in the image plane. A user can thus guide the interventional device feature across the image plane by minimizing the radius of the circular zone indicated by the second icon...” [0013]. “In one configuration ultrasound transducer 16 is a detector that receives ultrasound signals corresponding to beams B.sub.1 . . . k. Position determination unit PDU identifies the position of ultrasound transducer 16 by correlating the ultrasound signals emitted by the ultrasound transceiver array with the ultrasound signals detected by ultrasound 
to move the probe to the imaging location for the probe to obtain ultrasound images of the area of interest.
Therefore, based on Stapert’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Korukonda to have the probe that is steerable to an imaging location adjacent the area of interest using the detected ultrasound beam for determining the imaging location, moving the probe along a predetermined detection path in a listening mode to detect the emitted ultrasound beam, as taught by Stapert, in order to facilitate position determination of ultrasound transducer of interventional device (Stapert: [0034]). In the combined the invention of Korukonda and Stapert, the probe is the TEE probe and the detected ultrasound beam is the detected TTE ultrasound beam.
Korukonda modified by Stapert further does not teach a robot guidance/control module;

cause the robot guidance/control module to control the robot to incrementally move the TEE probe to different locations, after detection of the emitted ultrasound beam; 
determine the imaging location based on comparisons of signal strengths of the emitted ultrasound beam received by the TEE probe at the different locations, respectively, the imaging location being a location among the different locations at which the signal strength of the emitted ultrasound beam is determined to be highest;
cause the robot guidance/control module to control the robot to move the probe to the imaging location for the probe to obtain ultrasound images of the area of interest.
However, Hamilton discloses systems and methods for determining clinical indications, which is analogous art. Hamilton teaches a robot guidance/control module (“there is provided a robotic system that is automated...such that limited or no human operation of the system is relied on to perform the diagnoses... the system provides a robotic system for automatically performing 
TCD scans.  In some embodiments, the robotic system may include a multiple degree of freedom (DOF) TCD transducer positioning system with motion planning driven by prior knowledge of the human anatomy and cerebral hemodynamics.  In some embodiments, the system is capable of two, three, four, five, or six DOF." [0062]);
the controller configured to: 
cause the robot guidance/control module to control a robot to move the probe along a predetermined detection path ("At each new position of the transducer after an incremental change… this process is repeated over a predetermined volume of a search of interest (e.g. 
cause the robot guidance/control module to control the robot to incrementally move the probe to different locations, after detection of the emitted ultrasound beam (“At each new position of the transducer after an incremental change, a new sample volume is insonated, providing a different Doppler signature.” [0081]); 
determine the imaging location (“rediscover the temporal window” [0165]) based on comparisons of signal strengths of the emitted ultrasound beam received by the probe at the different locations, respectively (“to translate and reorient the probe… until a candidate signal is located…the probe is reoriented to increase signal strength." [0165]), the imaging location being a location among the different locations at which the signal strength of the emitted ultrasound beam is determined to be highest (“five actuated degree of freedom (DOF) kinematic mechanism is used that fully automates evaluation of the temporal window quality and can rediscover the temporal window even after complete loss of signal…a computer generates commands and directs the mechanism to translate and reorient the probe along the surface of the head until a candidate signal is located.  Once located, the probe is reoriented to increase signal strength." [0165]); 
cause the robot guidance/control module to control the robot to move the probe to the imaging location (“five actuated degree of freedom (DOF) kinematic mechanism is used that fully automates evaluation of the temporal window quality and can rediscover the temporal window even after complete loss of signal” [0165]) for the probe to obtain ultrasound images of the area of interest (“the system includes two types of maps including different types of information. The TCD maps (listed above) provide dynamic information (e.g., information about 
Therefore, based on Hamilton’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined invention of Korukonda and Stapert to have a robot guidance/control module; the controller configured to: cause the robot guidance/control module to control a robot to move the probe along a predetermined detection path in a listening mode to detect the emitted ultrasound beam; cause the robot guidance/control module to control the robot to incrementally move the probe to different locations, after detection of the emitted ultrasound beam; determine the imaging location based on comparisons of signal strengths of the emitted ultrasound beam received by the probe at the different locations, respectively, the imaging location being a location among the different locations at which the signal strength of the emitted ultrasound beam is determined to be highest; cause the robot guidance/control module to control the robot to move the probe to the imaging location for the probe to obtain ultrasound images of the area of interest, as taught by Hamilton, in order to fully automate a search for a signal (Hamilton: [0165]). In the combined the invention of Korukonda, Stapert, and Hamilton, the probe is the .

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Korukonda, Stapert, and Noonan,  as applied to claim 1 and 10, and further in view of Kawai et al (US 20080151188), hereinafter Kawai.
Regarding claim 6, Korukonda modified by Stapert and Noonan teaches the controller of claim 1.
Korukonda teaches moving the TEE probe along a predefined detection path (“up and down the gut” p. 10, l. 9-14, 17-20) until the ultrasound beam emitted from the TTE ultrasound acquisition system is detected ("the external probes 12 may remain fixed and the internal probe 14 may be moved." p. 10, l. 5-6; “the internal probe of probes 14 can move within the volume 130 of the subject 152. If the internal probe is a TEE probe, the TEE probe may move up and down the gut, and at each position of the TEE probe, a reregistration may be needed. If the TEE probe (14) moves out of view of one of the external probes 12 (e.g., a TTE probe), another TTE probe (12) could be activated for the procedure, if it is in a better position (within view)” p. 10, l. 9-14, 17-20, Fig. 1; “the TTE probes 12 transmit a series of directed acoustic pulses 161 over a large field of view, while the TEE probes 14 passively receive the pulses 161...the TTE probes 12 transmit a series of directed acoustic pulses 165 over a narrower field of view, while the TEE probes 14 passively receive the pulses 165. p. 12, l. 7-18, 22-25, Figs. 1, 2A-B, 3).
Additionally, Korukonda modified by Stapert and Noonan teaches that the instructions causing the controller to perform a process including causing the robot to move the TEE probe along a predefined detection path (Noonan: “the robot system 108 can move to an optimal 
Therefore, based on Noonan’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Korukonda, Stapert, and Noonan to have the instructions causing the controller to perform a process including causing the robot to move the TEE probe along a predefined detection path, as taught by Noonan, in order to optimize a physical position of the transducer for the image resolution (Noonan: [0056]). 

Korukonda modified by Noonan and Stapert further does not teach causing the robot to move the TEE probe along a predefined detection path until the ultrasound beam is detected and causing the robot to stop the TEE probe at a position on the predefined detection path at which the ultrasound beam is detected.  
However, Kawai discloses an ultrasonic probe with a transducer (Abstract), which is analogous art. Kawai teaches teach causing the robot (“the driving section 8” [0063]) to move the probe along a predefined detection path until the ultrasound beam is detected and causing the robot to stop the probe at a position on the predefined detection path at which the ultrasound beam is detected (“After the forward movement is performed as above and when an echo signal 
Therefore, based on Kawai’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Korukonda, Stapert, and Noonan to cause the robot to move the probe along a predefined detection path until the ultrasound beam is detected and cause the robot to stop the probe at a position on the predefined detection path at which the ultrasound beam is detected, as taught by Kawai, in order to automate measurements (Kawai: [0063]). In the combined the invention of Korukonda, Stapert, Noonan, and Kawai, the probe is the TEE probe and the ultrasound beam is emitted from the TTE ultrasound acquisition system.
Regarding claim 14, Korukonda modified by Stapert and Noonan teaches the method of claim 10.
Korukonda teaches that the ultrasound beam emitted from the TTE probe is detected by the TEE probe by moving the TEE probe along a predefined detection path (“up and down the gut” p. 10, l. 9-14, 17-20) until the TEE probe detects the ultrasound beam ("the external probes 12 may remain fixed and the internal probe 14 may be moved." p. 10, l. 5-6; “the internal probe of probes 14 can move within the volume 130 of the subject 152. If the internal probe is a TEE probe, the TEE probe may move up and down the gut, and at each position of the TEE probe, a reregistration may be needed. If the TEE probe (14) moves out of view of one of the external probes 12 (e.g., a TTE probe), another TTE probe (12) could be activated for the procedure, if it is in a better position (within view)” p. 10, l. 9-14, 17-20, Fig. 1; “the TTE probes 12 transmit a series of directed acoustic pulses 161 over a large field of view, while the TEE probes 14 passively receive the pulses 161”. p. 12, l. 7-18, 22-25, Figs. 1, 2A-B, 3).

Therefore, based on Noonan’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Korukonda, Stapert, and Noonan to have the instructions causing the controller to perform a process including causing the robot to move the TEE probe along a predefined detection path, as taught by Noonan, in order to optimize a physical position of the transducer for the image resolution (Noonan: [0056]). 

Korukonda modified by Noonan and Stapert further does not teach causing the robot to move the TEE probe along a predefined detection path until the TEE probe first detects the ultrasound beam, and then causing the robot to stop the TEE probe at a corresponding position on the predefined detection path.  
However, Kawai discloses an ultrasonic probe with a transducer (Abstract), which is analogous art. Kawai teaches causing the robot (“the driving section 8” [0063]) to move the probe along a predefined detection path until the probe first detects the ultrasound beam, and 
Therefore, based on Kawai’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Korukonda, Stapert, and Noonan to have the steps of causing the robot to move the probe along a predefined detection path until the probe first detects the ultrasound beam, and then causing the robot to stop the probe at a corresponding position on the predefined detection path, as taught by Kawai, in order to automate measurements (Kawai: [0063]). In the combined the invention of Korukonda, Stapert, Noonan, and Kawai, the probe is the TEE probe.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Korukonda, Stapert, Noonan, and Kawai as applied to claim 6 and 14, and further in view of Najafi et al (US 20050183532), hereinafter Najafi.
Regarding claim 7, Korukonda modified by Stapert, Noonan, and Kawai teaches the controller of claim 6.
Additionally, Korukonda modified by Stapert, Noonan, and Kawai teaches that the predefined detection path comprises a set of concentric spheres around a probe head of the TEE probe (Noonan: “A textured area 408 on a surface of a sphere 410 represents a permissible range of motion of the TEE probe (206)...The points of the sphere 410 and the volume orientations 407 associated with those are a characteristic of the probe 206 and can be stored in A set of spheres can contain only one sphere).  
Therefore, based on Noonan’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined invention of Korukonda, Stapert, Noonan, and Kawai to have the predefined detection path that comprises a set of spheres around a probe head of the TEE probe, as taught by Noonan, in order to optimize a physical position of the transducer for the image resolution (Noonan: [0056]).
Korukonda modified by Noonan and Stapert further does not teach that spheres are concentric spheres.
However, Najafi discloses a hand controller and wrist device, which is analogous art. Najafi teaches the predefined detection path that comprises a set of concentric spheres around a probe head (“The first two degrees of freedom are created by two identical pantographs pivoted together to define a spherical motion of a probe about a fixed point i.e. a created hemisphere. The third degree of freedom can be either sliding along the radius of the created hemisphere or rotation around it, to define a roll motion. Or, the wrist may incorporate both sliding and rotation to provide four degrees of freedom.” [0033]. Sliding along the radius and rotation will create concentric spheres).
Therefore, based on Najafi’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Korukonda, Stapert, Noonan, and Kawai to have the predefined detection path that comprises a set of concentric spheres around a probe head, as taught by Najafi, in order to provide four degrees of freedom (Najafi: [0033]). In the combined 

Regarding claim 15, Korukonda modified by Stapert and Noonan teaches the method of claim 14.
Additionally, Korukonda modified by Stapert, Noonan, and Kawai teaches that the predefined detection path comprises a set of spheres around a probe head of the TEE probe (Noonan: “A textured area 408 on a surface of a sphere 410 represents a permissible range of motion of the TEE probe (206)...The points of the sphere 410 and the volume orientations 407 associated with those are a characteristic of the probe 206 and can be stored in the robot control system 228” [0053], Figs. 4A-B; “the robot 226 will reach the most optimal position to view the target 402.” [0054], Fig. 4B. A set of spheres can contain only one sphere).  
Therefore, based on Noonan’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined invention of Korukonda, Stapert, and Noonan to have the predefined detection path that comprises a set of spheres around a probe head of the TEE probe, as taught by Noonan, in order to optimize a physical position of the transducer for the image resolution (Noonan: [0056]).
Korukonda modified by Noonan and Stapert further does not teach that spheres are concentric spheres.
However, Najafi discloses a hand controller and wrist device, which is analogous art. Najafi teaches the predefined detection path that comprises a set of concentric spheres around a Sliding along the radius and rotation will create concentric spheres).
Therefore, based on Najafi’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Korukonda, Stapert, Noonan, and Kawai to have the predefined detection path that comprises a set of concentric spheres around a probe head, as taught by Najafi, in order to provide four degrees of freedom (Najafi: [0033]). In the combined invention of Korukonda, Stapert, Noonan, Kawai, and Najafi, a probe head is a probe head of the TEE probe.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AB/Examiner, Art Unit 3793    

/JOANNE M HOFFMAN/Acting SPE, Art Unit 3793